[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence                August 24, 1999 Date of Application             August 25, 1999 Date Application Filed          September 1, 1999 Date of Decision                November 28, 2000
Application for review of sentence imposed by the Superior Court, Judicial District of Middlesex.
Docket No. MV9-404189.
William Fisher Defense Counsel, for Petitioner
Maureen Platt Assistant State's Attorney, for the State.
 BY THE DIVISION
The petitioner pleaded guilty to the following charges and was sentenced as indicated:
Assault 2nd degree (Motor Vehicle)              5 years ESA 4 years Probation 4 years
Operating under Influence (3rd offender)               2 years Consecutive ESA 120 days (Mandatory minimum) — probation 3 years
Operating under Suspension   1 year Consecutive ESA 2 months Probation 1 year ($500 fine)
Operating without insurance  $1000 fine.
The total effective sentence was 8 years ESA 4 years, 6 months with probation for 4 years plus fines.
The petitioner ran a red light at a high rate of speed. When a police officer began a pursuit, he made an abrupt U-turn forcing the officer to swerve to avoid a head on collision. He then hit the victim's vehicle which was making a left hand turn. The petitioner's speed was approximately 81 mph and he had a BAC of .24. As noted he had two prior DUI convictions, was operating without insurance and under suspension.
The victim driver suffered a ruptured spleen which had to be removed, a lacerated liver, a broken arm, collapsed lung and a fractured pelvis.
In addition to his motor vehicle record, the petitioner has criminal convictions for burglary, 3rd degree, possession of a sawed-off shotgun; reckless endangerment; interfering with police; larcenies; breaches of peace and harassment.
His suggestion that his sentence was inappropriate or disproportionate is utterly without merit. (See Practice Book § 43-28).
His behavior shows a total disregard for life and a disdain for the laws of the state.
There is no justification to consider reducing this sentence. It is affirmed.
Klaczak, Norko and Miano, J.s, participated in this decision.